DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 13 September 2022. Examiner acknowledges the amendments to claims 1, 4, 10-14, and 17, and the cancellation of claims 2, 6-9, and 18-20. Claims 1, 3-5, and 10-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inner sleeve guiding portion” in claims 4 and 17; “a first needle core guiding portion” in claims 1, 4, 14, and 17; “a second needle core guiding portion” in claims 1, 4, 14, and 17; “a rotation guiding section” in claims 1, 4, 14, and 17; “a guiding protrusion” in claims 1 and 14; “an inner sleeve positioning groove” in claims 1, 10, 11, 12, 13, and 14; “a needle cap stopping protrusion” in claims 11, 12, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that invoke 35 U.S.C. 112(f) are as follows:
For further examination, the “inner sleeve guiding portion” will be interpreted as any element capable of performing the claimed function. See 112 rejections.
For further examination, the “first needle core guiding portion” will be interpreted as the first needle core guiding portion 12 and all equivalents capable of performing the claimed function.
For further examination, the “second needle core guiding portion” will be interpreted as the second needle core guiding portion 24 and all equivalents capable of performing the claimed function.
For further examination, the “rotation guiding section” will be interpreted any element capable of performing the claimed function. See 112 rejections.
For further examination, the “guiding unit” will be interpreted as guide unit 21 and all equivalents capable of performing the claimed function.
For further examination, the “inner sleeve positioning member” will be interpreted as any element capable of performing the claimed function. See 112 rejections.
For further examination, the “needle cap stopping member” will be interpreted as cap stopping member 33 and all equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 17, the “inner sleeve guiding portion” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. For further examination purposes, the “inner sleeve guiding portion” is interpreted as any element capable of guiding the inner sleeve. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)).
Regarding claims 1, 4, 14, and 17, the “rotation guiding section” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. For further examination purposes, the “rotation guiding section” is interpreted as any element capable of guiding rotation. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). 
Regarding claims 1, 10, 11, 12, 13, and 14, the “inner sleeve positioning groove” lacks written description support. This limitation is being interpreted under 35 U.S.C. 112(f), and the specification does not adequately disclose a structure for this limitation. For further examination purposes, the “inner sleeve positioning member” is interpreted as any element capable of positioning the inner sleeve. The corresponding structure must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function (see MPEP § 2181 (II)). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 4 and 17, claim limitation “inner sleeve guiding portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The inner sleeve guiding portion is not described in structural detail in the written description, and the drawings do not show the structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For claims 1, 4, 14, and 17, claim limitation “rotation guiding section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The rotation guiding section is not described in structural detail in the written description, and the drawings do not show the structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For claims 1, 10, 11, 12, 13, and 14, claim limitation “inner sleeve positioning groove” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The inner sleeve positioning groove is not described in structural detail in the written description, and the drawings do not show the structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4 and 17 recite the limitation “the inner sleeve is axially displaced by 2.5mm-3.5mm based on the guidance of the entire rotation guiding section” (lines 23-25 in claim 4; lines 27-28 in claim 17). Because the structure of the rotation guiding section is indefinite, it is not clear what a guidance of the entire element would be. For examination purposes, it will be interpreted as a path along the element resulting in the maximum movement the element allows.

Allowable Subject Matter
Claims 1, 4, 14, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, US 2011/0313439, hereinafter Ishikura, teaches the limitations as detailed in the Office Action dated 12/22/2021, but does not teach an inner sleeve positioning member is provided inside the inner sleeve guiding portion, the guiding protrusion is provided with a first guiding ramped surface and a first vertical blocking surface, wherein when the guiding protrusion moves towards the rotation guiding section, the first guiding ramped surface is adapted to be in contact with the inner sleeve positioning member, and after the guide unit passes over the inner sleeve positioning member, the first vertical blocking surface constitutes a blocking section that prevents the guiding protrusion from passing over the inner sleeve positioning member. The guiding unit (legs 74) of Ishikura are attached to the inner sleeve (locking ring 72) of Ishikura, and the rotation guiding section (space between leg portions 40) is located axially from the guiding unit and inner sleeve. The inner sleeve of Ishikura cannot move axially in a direction toward the rotation guiding section because it is physically blocked, and axial movement would render the device inoperable (see para [0099]). It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 4, Ishikura teaches the limitations as detailed in the Office Action dated 12/22/2021, but does not teach wherein the inner sleeve is axially displaced by 2.5mm-3.5mm based on the guidance of the entire rotation guiding section. The inner sleeve (locking ring 72) of Ishikura does not move axially based on a guidance of the rotation guiding section, and axial movement would render the device inoperable (see para [0099]). It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 14, Ishikura teaches the limitations as detailed in the Office Action dated 12/22/2021, but does not teach an inner sleeve positioning member is provided inside the inner sleeve guiding portion, the guiding unit is provided with a first guiding ramped surface and a first vertical blocking surface, wherein when the guiding protrusion moves towards the rotation guiding section, the first guiding ramped surface is adapted to be in contact with the inner sleeve positioning member, and after the guide unit passes over the inner sleeve positioning member, the first vertical blocking surface constitutes a blocking section that prevents the guiding protrusion from passing over the inner sleeve positioning member. The guiding unit (legs 74) of Ishikura are attached to the inner sleeve (locking ring 72) of Ishikura, and the rotation guiding section (space between leg portions 40) is located axially from the guiding unit and inner sleeve. The inner sleeve of Ishikura cannot move axially in a direction toward the rotation guiding section because it is physically blocked, and axial movement would render the device inoperable (see para [0099]). It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 17, Ishikura teaches the limitations as detailed in the Office Action dated 12/22/2021, but does not teach wherein the inner sleeve is axially displaced by 2.5mm-3.5mm based on the guidance of the entire rotation guiding section. The inner sleeve (locking ring 72) of Ishikura does not move axially based on a guidance of the rotation guiding section, and axial movement would render the device inoperable (see para [0099]). It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim interpretations under 35 U.S.C. 112(f) and corresponding rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in the previous office action have been considered, but are not persuasive.
Regarding the amendments regarding the limitation of “inner sleeve guiding portion” and the limitation of “rotation guiding portion”, the amendments are still considered to fail to comply with the written description and is considered indefinite as the amendments merely describe the positional relationship between the “inner sleeve guiding portion” and the “rotation guiding portion”, which is not considered to be adequate structure such that one of ordinary skill in the art will understand what structure will perform the recited functions of the “inner sleeve guiding portion” and the “rotation guiding portion”. Furthermore, deletion of portions of the functional limitations of the “inner sleeve guiding portion” and the “rotation guiding portion” does not give the elements structure, and simply by their name they are defined by their functions.
Regarding the amendment to replace “inner sleeve positioning member” with “inner sleeve positioning groove”, this limitation is still considered to fail to comply with the written description and is considered indefinite due to the limitation being interpreted under 35 U.S.C 112(f) and the specification failing to disclose adequate structure for this limitation. The specification discloses that the inner sleeve guiding portion is a groove (the above-mentioned guiding portions are guiding grooves (Applicant’s Specification, Page 6)), wherein the amendment to disclose that the “inner sleeve positioning member” is an “inner sleeve positioning groove” would seem to conflate the inner sleeve guiding portion 13 and the inner sleeve positioning member 14 as disclosed in the specification, as the specification fails to explicitly disclose that the inner sleeve positioning member is considered to be a groove in any embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791